COM q^&D^/l'foVeS'M
frill Cf*'*C*S4*10U-W-t*


     &r*_£,k^sicj $/


     d«& S./V^///7fr/y P-tut-t^s tnjebtsj i s\ Hcd* )Jfr*.s> . My r-a,**-
     rn ftp J- frm Oif/Os-in fyy/? Is d* 2 hcr^-*. On h/Terng^^
     Wy pMU* it ht,t>J on }U fie J My                                         COURT OF APPEALS
CATHERINE STONE                             FOURTH COURT OF APPEALS DISTRICT                    KEITH E. MOTTLE
 CHIEF JUSTICE                                CADENA-REEVES JUSTICE CENTER                      CLERK OF COURT
KAREN ANGELIN1                                  300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                           SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                             WWW.TXC0URrS.GOV/4TI-IC0A.ASPX                       TELEPHONE
REBECA C. MARTINEZ                                                                                (210)335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                               FACSIMILE NO.
 JUSTICES                                                                                         (210)335-2762




                                                    December 3. 2014



        Weldon Lee McMillian
        TDCJ# 1870137
        Price Daniel Unit
       938 S. FM 1673
       Snyder, TX 79549

       RE:       Court of Appeals Number:       04-13-00485-CR
                 Trial Court Case Number:       2013-44-C1
                 Style: Weldon Lee McMillian
            ;         . v.                      '          ..'•, ,,._.•.:.,•                      ,;
                        The State of Texas          '         ••"•".


                 Mr. McMillian,         .

                 Enclosed is a copy of the Opinion that was issued on April 9, 2014. This appeal is now
       closed. Mandate was issued on June 9, 2014.

                                                                 Very truly yours,
                                                                KEITH E. MOTTLE, CLERK




                                                                Carmen De Leon
                                                                Deputy Clerk, Ext. 53262
                                                                                                         04-13-00485-CR




State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.

App. 1969). Counsel informed McMillian of his right to file a pro se brief and provided him copies

of the brief, the motion to withdraw, and the appellate record. McMillian filed a pro se brief in

which he contends the indictment contained clerical errors and that at least one of the convictions


alleged for enhancement purposes never occurred.

         After reviewing the record, counsel's brief, and McMillian's pro se brief, we find no

reversible error and agree with counsel the appeal is wholly frivolous. See Bledsoe v. Stale, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore grant the motion to withdraw filed by

counsel and affirm the trial court's judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex.

App.—San Antonio 1997, no pet.); Brims v. State, 924 S.W.2d 176, 177 n.l (Tex. App.—San

Antonio 1996, no pet.).'


                                                             Luz Elena D. Chapa, Justice

DO NOT PUBLISH




1No substitute counsel will be appointed. Should McMillian wish to seek further review of this case by the Texas
Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days after either this
opinion is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this
court. See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of
Criminal Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule
68.4 of the Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                            2-

                                                                                             i&0^ © \(fi
                               jFourtlj Court of ^ppealtf
                                     ^>au gfatomo, tEexass

                                 MEMORANDUM OPINION

                                         No. 04-13-00485-CR


                                     Weldon Lee MCMILLIAN,
                                                 Appellant

                                                    v.




                                        The STATE of Texas,
                                              Appellee

                   From the 19th Judicial District Court, McLennan County, Texas
                                     Trial Court No. 2013-44-C1
                             Honorable Ralph T. Strother, .fudge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 9, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Weldon Lee McMillian entered an open plea of guilty to felony driving while intoxicated.

He waived a jury and punishment was tried to the court. McMillian pled true to the enhancement

paragraphs in the indictment and, after a hearing, the trial court sentenced McMillian to forty-five

years in prison. McMillian timely appealed.

           McMillian's court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


             OFFICIAL BUSINESS
             STATE OF TEXAS
                                                                                      PITNEY BOWCS
             PENALTY FOR
1/30/2015 r™"«i c ust ; *jgg- f|jgg|8gggrA Case No9i04-t35)MlS?eR
             PRIVATE USE
MCMILLIAN, WELDON LEE Tr. Ct^b/.»ff§W@¥ MAILED FROM ziP
                                                                               Abel Acosta, Clerk

                              WELDON LEE MCMILLIAN
                              TDC# 1870137
                              DANIEL UNIT
                              938 S. FM 1673              ;v "
                              SNYDER, TX 79549




KGJySSB       79549
                                 ,l.ll.l,U|,|r.|fIJI,|.ll|j|...||l,|.|,.|||,|l..||l,M.Ull|l||,